DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The amendment filed 12/23/2020 (hereafter “the 12/23 Reply”) has been entered, and Claim 15 has been canceled.  Claims 13, 14 and 16-30 remain pending.

Priority
Acknowledgment is made of applicant's claim for priority under 35 U.S.C. 119(a)-(d) or (f), 365(a) or (b), or 386(a) based upon an application filed in Great Britain (GB 1622219.2) on December 23, 2016.  
In light of amendments to Claim 13 and references to the instant specification and to the specification of GB 1622219.2 filed with the 12/23 Reply, the effective filing date for Claims 13, 14 and 16-30 as the filing date of GB 1622219.2.    

Claim Objections - Withdrawn
In light of amendments to Claim 13 filed with the 12/23 Reply, the previous objection thereto because of informalities has been withdrawn.

Claim Interpretation
Claim 1 recites the phrase “wherein the donor multimeric barcoding reagents each comprise:  (i) a multimeric barcode molecule comprising first and second barcode molecules comprised within a nucleic acid molecule, wherein each of the barcode molecules comprises a nucleic acid sequence comprising a barcode region” (see lines 4-6) for which the broadest reasonable interpretation is that the “nucleic acid sequence comprising a barcode region” of each barcode molecule may be different, or be the same, “nucleic acid sequence comprising a barcode region” (i.e. may be a different, or the same, barcode sequence).  This interpretation is consistent with the instant specification which does not describe the barcode molecules of a multimeric barcode molecule as necessarily having different barcode sequences.  
And based on the above, the broadest reasonable interpretation of the phrase “(ii) first and second barcoded oligonucleotides, wherein the first barcoded oligonucleotide comprises a barcode region annealed to the barcode region of the first barcode molecule and wherein the second barcoded oligonucleotide comprises a barcode region annealed to the barcode region of the second barcode molecule” (lines 7-10 of Claim 1) includes embodiments where the barcode region of “the first barcoded oligonucleotide” and “the second barcoded oligonucleotide” may be different, or the same
Further based on the above, the broadest reasonable interpretation of the phrase “wherein the barcode regions of the first and second barcoded oligonucleotides of each multimeric barcoding reagent are different to the barcode regions of the barcoded  oligonucleotides of at least 9 other multimeric barcoding reagents in the library” (lines 17-19 in Claim 1) includes embodiments where “the first and second barcoded oligonucleotides” of a first multimeric barcoding reagent both contain the same barcode region (e.g. a barcode region X) and “the barcoded oligonucleotides of at least 9 other multimeric barcoding reagents” each contain the same barcode region (e.g. a barcode region Y) different from the first multimeric barcoding reagent, because barcode region X is “different to” barcode region Y.  This is consistent with the instant specification on pg 46, lines 29-32.  

Drawings
In light of replacement drawing sheets 1-21 filed with the Reply of 12/23, the previous objection to the drawings has been withdrawn.  
In light of amendments to the specification on page 144 filed with the Reply of 12/23, the previous objection to the drawings as failing to comply with 37 CFR 1.821(d) has been withdrawn. 

Specification
In light of amendments to the specification starting on page 158 filed with the Reply of 12/23, the previous objection to the disclosure because of informalities has been withdrawn. 

Claim Rejections - 35 USC § 112 – Withdrawn and New
In light of amendments to Claim 13 and references to the instant specification filed with the 12/23 Reply, the previous rejection of Claims 13-30 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement has been withdrawn.  
In light of its cancellation, the previous rejection of Claims 15 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, has been withdrawn.  
In light of amendment to Claim 13 at line 15 filed with the 12/23 Reply, the previous rejection of Claims 13-30 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13, 14 and 16-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
This rejection has not been previously presented and is necessitated by amendment.  
Amended Claim 13, part (b), recites “appending the first and second barcoded oligonucleotides of each donor multimeric barcoding reagent to a different support [ ] to form a library of multimeric barcoding reagents, wherein each multimeric barcoding reagent comprises the first and second barcoded oligonucleotides [ ] linked together by the support to which they are appended”, which is confusing because of an unclear relationship between the terms “appending”/”appended” and “linked”.  The term “barcoded oligonucleotides” is hereafter referred to as “BCOs”.
The instant application as filed provides no express definition of the verb ‘append’ or any derivative thereof.  There is also no definition or illustration of how first and second BCOs of a multimeric barcoding reagent (i.e. “MBR”) are “linked together by” a support (see pg 39, lines 12-23; pg 51, lines 31-34; and pg 60, lines 23-28)
Therefore, the broadest reasonable interpretation of “appending” consistent with the context of oligonucleotides is as ‘adding something via attachment’.  Applied to the above quoted phrase, it would be understood as attaching the first and second BCOs to a (different) “support” such that the two BCOs are “linked together by the support to which” the first and second BCOs are attached.  But this creates ambiguity because the first and second BCOs are already ‘linked together” prior to the “appending” via “each donor multimeric barcoding reagent” (i.e. an “MBR”) recited earlier in part (b), where an MBR comprises “a multimeric barcode molecule” (i.e. MBM) to which the first and second BCOs are annealed (see part (a) of Claim 13).  
Thus it is unclear whether the “appending” in part (b) refers to 
substituting a “support” for the MBM of an MBR (which would create additional confusion regarding whether an MBR recited in part (a) as comprising an MBM are the same as an MBR recited later in the claim after the substitution), or to
simple additional attachment of the first and second BCOs to a support for them to be “linked together” both by the MBM and “the support”; or to 
attaching the MBM to a support and then treating the first and second BCOs as “linked together by the support” via the MBM to which the BCOs are annealed;  or to 
an unspecified or unknown attaching of the first and second BCOs for them to become “linked together by the support” without substitution of the MBM (and where the MBM remains annealed to, but no longer links, the BCOs).    
It is noted that the first possibility above is inconsistent with option (ii) in dependent Claim 17 (because an appending moiety on the MBM would be irrelevant), and the third possibility is inconsistent with options (i) and (iii) in dependent Claim 17 (because an appending moiety on the BCOs or an extension primer would be irrelevant to attachment to an MBM) .  
Similarly, the first possibility above is inconsistent with dependent Claims 22 and 24, because the MBM would already have been removed by substitution with the support.  The first possibility above is also inconsistent with dependent Claims 25-29 for the same reason.  Additionally, the second possibility above, and where the “support” is a bead, is inconsistent with Claims 26-28 because a bead cannot be ‘divided’ by the enzymatic, acoustic, or sonication means recited in those claims. 
In light of the foregoing ambiguities, Claim 13 is indefinite; and dependent Claims 14 and 16-30 are also indefinite because they do not remedy the indefiniteness of Claim 13. 
In the interest of advancing prosecution, and without obviating the need to address the instant rejection, Claim 13 has been interpreted as set forth in the rejections below.  

Claim Rejections - 35 USC § 102 - New
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 13, 17-21 and 30 are rejected under 35 U.S.C. 102(1)(a) and 102(a)(2) as being anticipated by Watson (US 2013/0225418 A1; published August 29, 2013). 
This rejection has not been previously presented and is necessitated by amendment as explained in the following claim interpretation, with underlining to emphasize amended wording in independent Claim 13. 
Amended Claim 13 is interpreted as a method comprising two steps identified as (a) and (b), where step (a) requires contacting at least 10 donor multimeric barcoding reagents (hereafter “MBRs”) with at least 10 supports, where each MBR comprises (i) a multimeric barcode molecule (hereafter “MBM”) annealed to (ii) first and second barcoded oligonucleotides (hereafter “BCOs”), where the annealing is through two barcode regions (hereafter “BRs”) in the MBM, with one BR complementary to a BR in the first BCO and the other BR complementary to a BR in the second BCO.  Step (b) of Claim 13 is interpreted as requiring appending the first and second BCOs to a different support from among the at least 10 supports to form a library of MBRs (which is consistent with the first and second BCOs as already annealed to an MBM) where the first and second BCOs are linked together by the support to which they are appended. 
Further to the above, the broadest reasonable interpretation of “MBR” in Claim 13 is embodiments of the term include a polynucleotide that is not (covalently or non-covalently) linked with a support and the polynucleotide includes a first strand that is the MBM annealed to first and second BCOs as explained above and presented in the claim.  Next, the broadest reasonable interpretation of “support” includes a “bead” (see page 37, line 22, to pg 38, line 17 for additional possibilities).  And the broadest reasonable interpretation of MBM in Claim 13 is that embodiments of the term include a single-stranded polynucleotide comprising first and two separate single stranded polynucleotides and include first and second BCOs that are part of one single stranded polynucleotide.  Last, the broadest reasonable interpretation of “appending” the first and second BCOs to “a different support from among at least 10” where the first and second BCOs are “linked together by the support to which they [the BCOs] are appended” in Claim 13 is that embodiments of the phrase include the “support” being a physical entity that ‘links’ by being located between the first and second BCOs, and by being directly or indirectly linked to each of the first and second BCOs, irrespective of any other linkages between the first and second BCOs.  The foregoing interpretations are consistent with the instant specification, which does not expressly define the terms or the phrase discussed above, and with the plain wording presented in Claim 13.  
Based on the above, the broadest reasonable interpretation of Claim 13 includes an embodiment comprising forming at least 10 donor MBRs (each with an MBM with two BCOs annealed thereto) and contacting them with at least 10 supports (such as beads).  
Regarding step (a) of Claim 13, Watson teaches production of “single sticky ended barcoded oligonucleotide pairs shown on the left [of Figure 3], where one end is capped such that there is no overhang” (see pgs 14-15, ¶0154)  comprising annealing pairs of barcoded oligonucleotides (with barcodes identified as 1a and 1b in Figure 3) and then ligating them to form a larger duplex molecule (see Figure 3, left portion, middle, “Barcode #1”; and pg 15, ¶0155), which corresponds to an MBR of Claim 13, where the larger duplex molecule has an upper strand which corresponds to an MBM of Claim 13, and a lower strand comprising “1a” one single stranded polynucleotide, like the lower strand in Figure 3, “Barcode #1” of Watson.  
Watson further teaches the biotinylation of both the upper and lower strands (see Figure 3, left, bottom; and pgs 14-15, ¶0154) and that Figure 3’s “modular construction is not limited to the combinations shown” with “a 16 million-plex tandem barcode library” as an example (see pg 15, ¶¶0157-0158), which corresponds to “at least 10 donor MBRs” in Claim 13 and to Claim 30.  The biotin moiety also corresponds to “an appending moiety” in part (ii) of instant Claim 17, and to “a hapten molecule” in instant Claim 18.  
Regarding part (b) of Claim 13, Watson also teach capturing biotinylated sequences onto a solid surface, such as on beads by being “attached by such means as biotinylated sequences and streptavidin beads” to assemble libraries of biotinylated sequences “on demand” (see pg 2, ¶¶0020-0021), which corresponds to “appending the first and second barcoded oligonucleotides [ ] to a different support [ ] from among the at least 10 supports [comprising] the first and second barcoded oligonucleotides [ ] linked together by the support to which they are appended” in Claim 13, and to “a bead” in Claim 19, and to non-covalently “binding an appending moiety to an appending site” in Claims 20 and 21.  
Stated differently, the attachment of “Barcode #1” (in Figure 3 left of Watson) via the two biotin moieties to the same bead results in the bead linking the “1a” barcode and the “1b” barcode because the “1a” barcode is indirectly attached to the bead via hybridization to the 
In light of the foregoing, Watson anticipates Claims 13, 17-21 and 30.

Claim Rejections - 35 USC § 103 – New
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 13, 19 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Nolan (WO 2016/100976 A2; published 6/23/2016, effectively filed at least as of 12/21/2015) in view of Samuels et al. (US 2012/0220494 A; published 8/30/2012).  
This rejection has not been previously presented and is necessitated by amendment as explained in the claim interpretation presented in the rejection above.  
And in addition to the above explained broadest reasonable interpretation of “appending” the first and second BCOs to “a different support from among at least 10” where the first and second BCOs are “linked together by the support to which they [the BCOs] are appended” in Claim 13 as including embodiments in which the “support” is a physical entity that ‘links’ by being located between the first and second BCOs, and by being directly or indirectly linked to each of the first and second BCOs, the broadest reasonable interpretation of “appending” and step (b) further includes embodiments in which the “support” is a physical entity that ‘links’ the first and second BCOs by being attached to a molecule which binds each 
Turning to the cited documents, it is noted that both relate to the preparation and use of combinatorial barcoding and analysis of nucleic acids, including mRNA.  
Nolan teaches methods of detecting and analyzing “mRNA target nucleic acid molecules in single cells present in a mixture of cells” (see e.g. pg 2, ¶0004) and “within selected sub-populations of cells in biological samples” (see e.g. pg 5, ¶0013, pg 7, ¶0016, and pg 19, ¶0067).  
Nolan’s teachings include 
“a method for identifying a target nucleic acid molecule in a single cell, the method comprising: 
a) providing a first oligonucleotide proximity probe comprising an epitope specific barcode sequence and a first target recognition sequence that is capable of hybridizing to a first segment of the target nucleic acid sequence; 
b) providing a second oligonucleotide proximity probe comprising a second target recognition sequence that is capable of hybridizing to a second segment of the target nucleic acid sequence, 
wherein the first and second segments of the target nucleic acid sequence are different and are separated from each other by a specified number of nucleotides, N; and 
c) providing a bridge oligonucleotide that comprises two probe recognition sequences, wherein the first probe recognition sequence is capable of hybridizing to a segment of the first oligonucleotide proximity probe, and the second probe recognition sequence is capable of hybridizing to a segment of the second oligonucleotide proximity probe, 
thereby creating a target specific probe complex that includes the epitope specific barcode” (emphasis added; see e.g. pg 2, ¶0005),

As indicated by the above quote from Nolan, the first “oligonucleotide proximity probe” comprises “an epitope specific barcode sequence” or ESB, which corresponds to the “barcode region” of a first barcoded oligonucleotide in part (a)(ii) of Claim 13.  Nolan’s “bridge oligonucleotide” has sequences which anneal to each of the first and second proximity probes, to create (or produce) “a target specific probe complex” which corresponds to “a donor multimeric barcoding reagent” of Claim 13.  
Additionally, Nolan teaches embodiments where “the ESB further comprise a capture region which may be used for isolation of UBA-ESB complexes and/or immobilization of the UBA-ESB complexes on a solid surface. In some embodiments, the capture region may be an affinity tag, a bead, a slide, or an array” (emphasis added; see pgs 28-29, ¶00106).  And Nolan further teaches “incorporation of biotin or other molecule capable of providing a specific, high affinity ligand interaction” (emphasis added; see pgs 31-32, ¶00114), which would be understood as indicating biotin as a suitable affinity tag. 
Nolan does not teach an epitope specific barcode sequence as part of the second proximity probe, and does not teach each pair of first and second proximity probes as attached 
Samuels et al. teach providing 
“labels for target materials comprising a detectable barcode-type label [ ] such as a nucleic acid construct including a barcode-type sequence (e.g., a unique N-mer). A construct of the invention generally includes a functional portion. Thus, a barcode sequence generally refers to a nucleic acid construct that includes at least a unique N-mer portion and a functional N-mer portion. For example, the unique N-mer portion can be used to tag by means of its unique sequence information—any target material labeled with that construct [i.e., act as a barcode]. The functional N-mer portion may be used to attach the construct to a target (e.g., cells, proteins, nucleic acids, [w]here, for example, the target material includes nucleic acid, the functional N-mer can include a complementary nucleic acid” (emphasis added; see pg 14), 
where the “unique N-mer portion” corresponds to the “barcode region” of Claim 13.  Additionally, the “functional N-mer portion” corresponds to the “target recognition sequence” of Nolan. 
Samuels et al. further teach 
“more than one type of barcode-type label are included, for example, to be cross-combined. In one illustrative embodiment, nucleic acid constructs of the invention are such as magnetic barcoded beads from Applied BioCode” (emphasis added; see pg 14, ¶0206)
where the “beads” corresponds to the “supports” of Claim 13 and the “bead” of Claim 19.  They further teach attachment of biotinylated sequences to streptavidin beads and “use of streptavidin beads and biotinylated sequences has the advantage of allowing a generic bead to be used with new libraries of biotinylated capture sequences that can be assembled on demand” (see pg 3, ¶0024, as well as pg 21, ¶0283).
Samuels et al. also teach droplet libraries barcoded by oligonucleotides with “a universal priming site, a barcode, and a sequence specific region” (see pg 15, ¶0216 and ¶¶0213-0218 generally) and the creation of a library with thousands, millions or billions of “unique barcodes” to make “unique libraries” (see ¶0217) and an example of a 4000 member droplet library (see ¶0218), which corresponds to “at least 10” in Claim 13 and “at least 20” in Claim 30.
It would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to modify the “target specific probe complex” of Nolan by including a barcode region in the “second oligonucleotide proximity probe” (as taught by Samuels et al.) to result in an ESB in each of the two proximity probes and by including biotin as an affinity tag with each ESB (as taught by Nolan) in the contexts of up to thousands of “bridge oligonucleotide[s]” to form target specific probe complexes for capture by streptavidin beads (as taught by Samuels et al.), with the reasonable expectation of successfully immobilizing Nolan’s probe complexes 
Additional rationales for the modifications are provided by the skilled person’s recognition of the changes as simple recombining of prior art elements according to known methods to yield predictable results; and simple substitution of one known element for another to obtain predictable results, and simple use of a known technique to improve similar products in the same way.  

Claims 13, 17-21 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Watson (US 2013/0225418 A1; cited above) as evidenced by So et al. (US 2017/0101674 A1, published April 13, 2017, effectively filed at least as of September 15, 2015 based on US Provisional Application 62/219,656, hereafter “the ‘656 application”).
This rejection has not been previously presented and is necessitated by amendment as explained in the claim interpretation presented in the rejection above.  
The teachings of Watson have been described above.  Watson teaches linking of two or more barcodes to form “single sticky end oligo barcodes” (see Figure 3, left col., where each of “1a” and “1b” is a “barcode identifier”; and pgs 14-15, ¶0154).  More specifically, they teach this as “illustrated in FIG. 3, with single sticky-ended barcoded oligonucleotide pairs shown on the left, where one end is capped such that there is no overhang [ ] (either different or similar sticky-ends can be used, with different ends precluding promiscuous concatamer formation)” (see ¶0154) where using two of the same ‘sticky ends’ in the “1a” barcode containing segment, 
Watson further teaches “[a]dditional modifications of the sticky-ends can also be included (e.g. biotin or desthiobiotin, shown on the bottom left of the figure)” (see ¶0154 and Figure 3, left, bottom).
With reference to the left column of Figure 3, the lower two single stranded oligonucleotides (one containing “1a” and one containing “1b”) after the “anneal” step correspond to the “first and second barcoded oligonucleotides” in part (a)(ii) of instant Claim 13.  Further down the left column of Figure 3 (after the “ligate” step), the upper strand of the duplex “Barcode#1” corresponds to a “donor multimeric barcoding reagent” in part (a)(i) of instant Claim 13.  
Watson also teaches capture sequences that “include a barcode label and a portion that is capable of being captured on a solid surface (e.g., biotin/streptavidin on a surface” (see pg 2, ¶0020) and that “capture sequences can be [ ] attached by such means as biotinylated sequences and streptavidin beads” (see pg 2, ¶0021).  Biotin mediated attachment corresponds to “appending” in part (b) of instant Claim 13, and to “appending moiety” in Claims 17 and 20, and to “hapten” in Claim 18, and to “non-covalent binding event” in Claim 21.  Streptavidin beads correspond to “supports” and “support” in Claim 13, and to “a bead” in Claim 19, and to “appending site” in Claim 20.  
Watson further teaches a “barcoded library” with “a 16 million-plex barcode library” as an exemplification, which corresponds to “at least 10 different multimeric barcoding reagents” in Claim 13 and to Claim 30.
Watson does not teach the combination of a single upper strand with two separate (and annealed) lower oligonucleotides.
With reference to the left column of Figure 3, it would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to modify the method of Watson by using two different duplex barcodes (identified as “A” and “B” below) that each have the “capped” structure with the “1b” barcode identifier and ligating their upper strands together to form the following Structure 1:
                                                     A                                                      B

    PNG
    media_image1.png
    81
    346
    media_image1.png
    Greyscale

    PNG
    media_image1.png
    81
    346
    media_image1.png
    Greyscale


(where “A1b” and “B1b” indicate different barcodes) with the reasonable expectation of successfully forming (multiplexed) “single sticky end oligo barcodes” while precluding promiscuous concatemer formation (of either barcode), and obviating the need for different sticky ends (and so simplifying the production of the ‘single sticky end’ oligo barcodes in the left side of Figure 3), without surprising or unexpected results.  And as illustrated above, the resulting (ligated) top strand corresponds to the “donor multimeric barcoding reagent”, and the two lower (annealed) oligonucleotide strands correspond to “first and second barcoded oligonucleotides”, of the instant claims.  
Evidence of a reasonable expectation of success is provided by So et al., who teach a method of producing a ssDNA library comprising ligating an adaptor to an end of ssDNA, the ligation being catalysed by a single-stranded DNA ligase.  More specifically and with respect to instant Claim 1, So et al. teach Figs. 3 and 4 as well as pgs 32-33 (and Figs. 3 and 4 as well as pgs 67-69 of the ‘656 application regarding these figures), depicting a 
“method for preparing a nucleic acid library from nucleic acids (e.g., DNA or RNA) isolated from a biological sample (e.g., a blood, plasma, urine, stool, mucosal sample).” 
So et al. further teach knowledge regarding use of a crowding agent (e.g. PEG-8000) and different ligases and other parameters to increase ligation efficiency (see e.g. Fig. 29 as well as pg 16, ¶0127; pg 31, ¶¶0282-0286, esp. 0285; and pg 83, Example 7).
Also, it would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to biotinylate the above modified “single sticky end oligo barcode” (analogous to that shown in Fig. 3, left col., bottom) for use as part of a capture sequence attached to streptavidin beads as taught by Watson with the reasonable expectation of successfully forming barcoded capture sequences without surprising or unexpected results.  The resulting sequences attached to beads are analogous to those explained in the above rejection under 35 U.S.C. 102(1)(a) and 102(a)(2) based on Watson, but in the instant rejection, the first and second BCOs are in separate single-stranded oligonucleotide molecules.  
Additional rationales for the modifications are provided by the skilled person’s recognition of the changes as simple recombining of prior art elements (taught by Watson) .  

Claims 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Watson (cited above) as applied to Claims 13, 17-21 and 30 above.  This rejection is separately presented in the interest of clarity of the record.  This rejection has not been previously presented.
The teachings of Watson have been described above.  Watson further teaches amplification with use of a thermal device (see e.g. ¶0109), which performs thermal denaturation of duplex nucleic acids.  
Watson does not teach separating the two strands of a “single sticky end oligo barcode”.  
With reference to the left column of Figure 3, it would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to further modify the method of Watson as explained above by thermal denaturation of Structure 1 (after ligation to form the upper strand):
                                                     A                                                      B

    PNG
    media_image1.png
    81
    346
    media_image1.png
    Greyscale

    PNG
    media_image1.png
    81
    346
    media_image1.png
    Greyscale


to permit use of the upper strand to serve as a template for synthesis of a single complementary lower strand analogous to that in “Barcode #1” (see Fig. 3, left col.), by use of a primer comprising a sequence of the lower strand with “B1b” in Structure 1, with the 
Additional rationales for the modifications are provided by the skilled person’s recognition of the changes as simple recombining of prior art elements (taught by Watson) according to known methods to yield predictable results; and simple substitution of one known element (primer mediated strand synthesis) for another (annealing and ligation in Fig. 3) to obtain predictable results.  
And regarding Claim 23, it would have been prima facie obvious to one having ordinary skill in the art at the time of the invention to denature after biotinylation and attachment to streptavidin beads as taught by Watson with the reasonable expectation of successfully having an improved means of manipulating the template strand for lower strand synthesis and subsequent isolation without surprising or unexpected results.  
Additional rationales for the modifications are provided by the skilled person’s recognition of the changes as simple recombining of prior art elements (taught by Watson) according to known methods to yield predictable results; and simple substitution of one known element for another to obtain predictable results.  

Claims 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Watson (cited above) as applied to Claims 13, 17-21 and 30 as well as Claims 22-24 above.  This rejection is separately presented in the interest of clarity of the record.  This rejection has not been previously presented.
The teachings of Watson have been described above.  The recognition of the ability to not use different sticky ends (as explained above in the rejection of Claims 13, 17-21 and 30) is re-emphasized. 
Watson does not teach synthesis of two lower “A1b” and “B1b” containing strands like the two lower strands of  Structure 1 (with use of the upper strand as the template):
                                                     A                                                      B

    PNG
    media_image1.png
    81
    346
    media_image1.png
    Greyscale

    PNG
    media_image1.png
    81
    346
    media_image1.png
    Greyscale



As noted with respect to Claims 22-24, it would have been obvious to use a primer comprising a sequence of the lower strand containing “B1b” in Structure 1 for synthesis of a single complementary lower strand analogous to that in “Barcode #1” in Fig. 3, left col., which generally corresponds to Claim 14.  Moreover, that primer would be located at the 3’ end of the (upper strand) template, which corresponds to Claim 16.  
It would have been prima facie obvious to one having ordinary skill in the art at the time of the invention that the random ligation of duplex barcode regions to produce “a 16 million-plex barcode library” as taught by Watson (and as modified above in the rejection of Claims  13, 17-21 and 30 above) would produce upper strands containing more than one identical 
    PNG
    media_image2.png
    15
    50
    media_image2.png
    Greyscale
 regions, in the (upper strand) template, and so prime synthesis of at least two lower strands among the large numbers of “single sticky end oligo barcodes” with a reasonable expectation of success and without surprising or unexpected results.  

Claims 25, 26 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Watson (cited above) as applied to Claims 13, 17-21 and 30 as well as Claims 22-24 above.  This rejection is separately presented in the interest of clarity of the record.  This rejection has not been previously presented.
The teachings of Watson have been described above.  Watson further teaches, with reference to Figure 5, that a “sticky-end may be any length and sequence, with preferred embodiments containing base pairs including restriction endonuclease cleavage sites” (see ¶0149) and that barcode sequences are incorporated “into a target” nucleic acid followed by fragmentation with “one or more restriction enzymes” (see ¶0126).  These teachings correspond to dividing “by a process comprising cleavage by [a] restriction endonuclease” in Claims 25 and 26.  
Watson does not teach dividing a “single sticky end oligo barcode” of Figure 3 into two or more parts with a restriction enzyme.  
It would have been prima facie
Additional rationales for the modifications are provided by the skilled person’s recognition of the changes as simple combining of prior art elements according to known methods to yield predictable results; and simple substitution of one known element for another to obtain predictable results.  

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Watson (cited above) as applied to Claims 25, 26, and 29 above, in view of Hou et al. (“An efficient cloning of DNA fragments by a method based on uracil-DNA glycosylase and endonuclease IV” J. Biochem. Biophys. Methods 70 (2008) 1196–1198).  
This rejection has not been previously presented.
As an initial matter, it is noted that the teachings of both Watson and Hou et al. relate to the cloning of DNA fragments as a common field of endeavor.
The teachings of Watson have been described above.  
Watson does not teach use of a uracil nucleotide in a sequence for excision by a uracil DNA glycosylase enzyme.  
Hou et al. teach the generation of a 3’ overhang (i.e. 3’ protruding) cloning site based upon endonuclease IV mediated cleavage of a linear duplex DNA molecule containing an abasic site generated by the intentional presence of a uracil base nucleotide that is treated by uracil-DNA glycosylase (UDG), see e.g. Abstract and pgs 1196-1197.  
It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to modify the method of Watson (as explained above with respect to Claims 25, 
Additional rationales for the modifications are provided by the skilled person’s recognition of the changes as simple combining of prior art elements according to known methods to yield predictable results; and simple substitution of one known element for another to obtain predictable results.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAWAI LAU whose telephone number is (571)272-8695.  The examiner can normally be reached on M-Thurs 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






kl



/RICHARD A SCHNIZER/Primary Examiner, Art Unit 1635